DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/23/2022, is acknowledged. Claims 1, 3, 5, 7, 8, 10, and 22 are amended; Claims 2, 4, 6, and 11-13 are canceled. Claims 1, 3, 5, 7-10, and 14-22 are currently pending, claims 14-15 and 17-18 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-10, 16, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the steps of fabricating the support structure, fabricating the object and applying an interface layer are performed during a single fused filament fabrication additive manufacturing process.”  As the method of Claim 1 recites a plurality of discrete steps, including providing an interface layer between a support and an object, it is unclear what steps or process would constitute “a single fused filament fabrication additive manufacturing process.”  
Claim 1 as originally presented required steps of forming then assembling the support structure and the object together to obtain an assembled workpiece, and thus, is interpreted as drawn to plurality of discrete steps of a single method.  If the instant limitation were to be interpreted to require an uninterrupted workstream wherein such discrete steps (as previously presented) would not constitute a single process, all pending claims 1, 3, 5, 7-10, 16, 19-21 (and 22 see below) would be treated as withdrawn since applicant has received an action on the merits for the originally presented invention, and this invention has been constructively elected by original presentation for prosecution on the merits. See 37 CFR 1.142(b) and MPEP § 821.03.
Therefore, for the purposes of examination, the limitation “wherein the steps of fabricating the support structure, fabricating the object and applying an interface layer are performed during a single fused filament fabrication additive manufacturing process” is interpreted under a broadest reasonable interpretation to allow for discrete steps, including for example, a break between steps.  Claims 3, 5, 7-10, 16, 19-21 are indefinite based on their dependency and Claim 22 which recites “a single fused filament fabrication additive manufacturing process” is indefinite for the same reasons as detailed with respect to Claim 1.
Claim 20 recites the limitation "the assembled workpiece" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the assembled workpiece" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the assembled workpiece" three times in the final three lines of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uetani et al. (US 20150125334) in view of Bampton et al. (US 5745834)(previously cited).
With respect to Claims 1 and 5, Uetani teaches a method of making an article via fused deposition modeling (FDM) additive manufacturing (i.e. fused filament fabrication additive manufacturing), the method comprising fabricating an object from a build material, the build material comprising a powder metal and a binder, wherein the build material components are selected to achieve minimal net shape shrinkage during sintering and thus is deemed to teach ”wherein the binder system resists deformation of a net shape of the object during processing of the object into the final part.” (para. 7, 20-24, 26-27, 41-42).  Uetani further teaches method comprise one or more distinct build materials and that conventional FDM methods may comprising forming support structures, for example, using a secondary build material to form such support structures. (Claim 1; para. 4).  Thus, Uetani recognizes that the method of making the object may comprise forming support structures, but is silent as to a method comprising forming a support structure from the same build material and applying an interface layer as instantly claimed.
Bampton teaches an additive manufacturing method of making an article, the method comprising fabricating a support structure for an object from a first material, fabricating an object from a second material, wherein the object includes a surface positionable adjacent to and supportable by the support structure, wherein the second material comprises a powdered metal for forming the final part and a binder (deemed to constitute a binder “system”), applying a release agent (i.e. an interface layer) to the surface of the support structure corresponding to the surface adjacent to the object and which is supportable by the support structure, wherein the interface layer resists bonding of the support structure to the object during a sintering step. (col. 2, ln. 13-67; col, 6, ln. 9-27).  
In particular, Bampton teaches that the first and second material may be the same or may be different compositions, wherein the support structure composition may be modified to reduce costs, and wherein in either case, the first and second material(s) are selected to have the same or substantially the same shrinkage rate. (col. 2, ln. 50-67; col, 6, ln. 9-27).  Bampton further teaches a step of positioning the coated support structure to support the object during a heating step. (Bampton, claim 7).  Thus, Bampton teaches fabricating a support structure for an object via additive manufacturing, fabricating an object via additive manufacturing, wherein the support structure and object may be fabricated separately and may be the same or different materials, applying an interface layer to the support structure, and positioning the support structure together with the object.  
Thus, Uetani and Bampton are both drawn to methods of additively manufacturing an object from a build material comprising a metal powder and binder system and drawn to tailoring shrinkage rate of the build material.  It would have been obvious to one of ordinary skill in the art to modify the method of Uetani to form a support structure from the same build material as used to form the object, wherein the object includes a surface positionable adjacent to and supportable by the support structure, and apply an interface layer to at least one of the support structure and object at a location corresponding to the surface of the object positionable adjacent to and supportable by the support structure, wherein the interface layer resists bonding of the support structure and the object during sintering, as taught by Bampton, in order to form an object with an easily removable support which supports the object during sintering and thus, helps minimize defects and/or deformation of the object.
As Uetani and Bampton teach selecting build materials including metal powder and binder, to minimize shrinkage during debinding and sintering (Uetani, para. 7, 26-27) and wherein the dimensions of the object body and support body shrink by the same or similar amount during heating/sintering to remove the binder and then densify the object (Bampton, col. 2, ln. 50-67; col, 6, ln. 9-27), in order to obtain an article with a desired shape, it would have been obvious to one of ordinary skill in the art to select build material comprising a binder system which resists deformation during processing, including debinding sintering. (Uetani; para. 7, 26-27; Bampton, abstract; col. 2, ln. 1-67; col, 6, ln. 9-27).
Finally, the limitation “wherein the steps of fabricating the support structure, fabricating the object and applying an interface layer are performed during a single fused filament fabrication additive manufacturing process,” is interpreted as a single method, such as the one described above of Uetani in view of Bampton.  Therefore, Uetani in view of Bampton are deemed to teach a method meeting the instant limitation. Alternatively, it would have been obvious to one of ordinary skill in the art to perform the method of Uetani in view of Bampton in a single fused filament fabrication additive manufacturing process in order to most expeditiously obtain a final workpiece/object.
With respect to Claim 3, Uetani in view of Bampton teacha method wherein the support structure and object may be the fabricated from the same composition (see rejection of Claim 1; Bampton, col. 2, ln. 50-67; col, 6, ln. 9-27).  Accordingly, it would have been obvious to one of ordinary skill in the art to deposit them from a single source, in order to reduce the number of depositing source(s) necessary to complete the method.  
With respect to Claim 7, Bampton teaches wherein the interface layer comprises a ceramic powder, such as alumina. (col. 6, ln. 17-21).
With respect to Claim 8, Uetani teaches wherein the build material comprises a powder metal which is subsequently sintered to form a densified object, and therefore constitutes a sinterable , material. (para. 7, 24-26).
With respect to Claims 9, Uetani teaches wherein the binder system may comprise a polymer/plastic material or a combination thereof, including polyethelyne, polyproplyene, acrylics, and sinterable thermoplastic or thermosetting polymer(s), and may further comprise on or more additive such as wax to improve flow characteristics and shape retention, and wherein the binder is selected to reduce shrinkage during debinding and sintering. (para. 27).  It would have been obvious to one of ordinary skill in the art, in view of the teachings of Uetani, to select first and second binders, the first binder selected to resist deformation of the net shape of the object during debinding (e.g. wax, polyethelyne) and a second binder selected to resist deformation of the net shape of the object during a thermal sintering cycle used to sinter the object (e.g. sinterable thermoplastic). 
Alternatively, Bampton teaches a method comprising fabricating an object from a blend comprising a powdered material and a binder, in particular, a blend of a base powdered material (i.e. “the powdered material”), a lower melting point powdered material, and a polymer binder. (col. 2, ln. 13-23; col. 3, ln. 51 to col. 4, ln. 18).  The polymer binder is removed during a debinding step, and is therefore deemed to resist deformation of the net shape of object during debinding of the object (see also rejection of Claim 1 above), and the lower melting point powdered material may be interpreted to constitute a second binder selected to resist deformation of the net shape of the object during a thermal sintering step to densify the object. (col. 2, ln. 13 to col. 7, ln. 30).  In other words, the lower melting point powder acts to retain the net shape of the object during sintering by sintering and/or melting before the base powered material, and therefore may be interpreted to constitute a second binder as part of a blend composition including a binder system taught by Bampton.  It would have been obvious to one of ordinary skill in the art to modify the method of Uetani in view of Bampton, to select a binder system comprising a first binder comprising a polymer and a second binder comprising a lower melting point powdered material, as taught by Bampton, in order to resist deformation of the net shape of the object during debinding and sintering, respectively.
With respect to Claim 10, Uetani teaches a step of removing at least a portion of the binder system in a debinding process. (para. 24, 26-27).
With respect to Claim 16, Bampton teaches applying the interface layer includes spraying the interface layer onto the support structure. (col. 2, ln. 50-67; col, 6, ln. 9-27).
With respect to Claim 19, Bampton teaches one or more support structures placed around or underneath the object to provide support during sintering and which shrink at the same or substantially the same rate as the object. (col. 2, ln. 13-67; col, 6, ln. 9-27).  It would have been obvious to one of ordinary skill in the art to modify the method of Uetanin in view of Bampton, to provide a lowermost support structure comprising a plate, thus a “build plate,” comprising the same material configured to shrink at the same or substantially the same rate as the object, in order to obtain a sintered object with a desired size and resist unwanted distortion. 
With respect to Claims 20-21, Uetani teaches additional steps of debinding and sintering the workpiece. (see rejection of Claim 1 above; para. 7, 24-27; see also Bampton teaching steps of debinding and sintering, abstract; col. 2, ln. 13 to col. 7, ln. 30; Claims 1-7).
With respect to Claim 22, Uetani in view of Bampton teaches steps of fabricating a support structure and an object using a single fused filament fabrication additive manufacturing process, applying an interface layer, and processing including steps of debinding and sintering to form a workpiece. (see rejection of claim 1, incorporated here by reference. 
In addition, as detailed with respect to Claim 1, Uetani teaches that use of a second build material to form a support in a FDM/fused filament fabrication process is well known. (para. 4; rejection of claim 1 above).  Furthermore, Bampton teaches wherein a support may be formed by the same or a different material than the object, and each build material may comprise a powdered metal and one or more binders. (see rejection of Claims 1 and 9 above).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the method of Uetani, to form a support structure for an object from a first material and fabricating an object from a second material, wherein the second material includes powdered material for forming a final part (by sintering) and a binder system including one o more binders, wherein the one or more binders resist deformation of a net shape of the object during processing of the object into a final part, in order to form an object with an easily removable support which supports the object during sintering and thus, helps minimize defects and/or deformation of the object. (see also rejection of Claim 1).
Finally, the limitation “during a single fused filament fabrication additive manufacturing process,” is interpreted as a single method, such as the one described above of Uetani in view of Bampton, and not interpreted to require a single uninterrupted workstream without breaks.  Therefore, Uetani in view of Bampton are deemed to teach a method meeting the instant limitation. Alternatively, it would have been obvious to one of ordinary skill in the art to perform the method of Uetani in view of Bampton in a single fused filament fabrication additive manufacturing process in order to most expeditiously obtain a final workpiece.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Uetani et al. (US 20150125334) in view of Bampton et al. (US 5745834)(previously cited) ,as applied to Claim 1 above, in view of Maguire et al. (US 2010/0028645)(previously cited).
With respect to Claim 7, Uetani in view of Bampton teach a method comprising fabricating an object from a blend comprising a powdered material and a binder, in particular, a blend of a base powdered material (i.e. “the powdered material”), a lower melting point powdered material, and a polymer binder and further teaches that method “is applicable to other materials and compositions.”  (col. 2, ln. 13-23; col. 3, ln. 51 to col. 4, ln. 18).  Bampton thus teaches a broad material selection for the base powdered material; however, the reference does not specifically teach wherein the base powdered material includes a ceramic.
Maguire teaches a method of making an object comprising forming a green state support structure and green state object, wherein the support structure supports the object during burnout (debinding) and/or sintering processes and prevents deformation, and wherein the support structure and object are formed from a binder and a particulate material. (para. 9-14, 21).  Maguire teaches that the particulate material may be, for example, a metal, ceramic, or composite. (para. 11).
Thus, Bampton and Maguire are both drawn to forming an object via a sintering process where the object is supported by a support structure with the same or substantially similar thermal and/or mechanical properties to prevent deformation or distortion during the sintering step.  It would have been obvious to one of ordinary skill in the art to substitute, at least in part, the metal base powder material of Bampton for a ceramic particulate (powder) of Maguire, in order to form a sintered object comprising at least a portion of ceramic material and the resulting properties, for example, improved heat resistance and/or hardness.

Response to Arguments
Applicant’s arguments, filed 2/23/2022, with respect to the rejection(s) of claim(s) 1-13, 16, 19-22 under 35 U.S.C. 103 over Bampton, Bampton in view of Maguire, or Bampton in view of Crump, have been fully considered and are persuasive in view of Applicant’s significant amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uetani in view of Bampton and also Uetani in view of Bampton and Maguire, as detailed above.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “support structures may serve to support the part during initial fabrication and afterwards when the parts are sintered to densify them”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s arguments directed towards the supports of Bampton are not found persuasive, because the reference specifically teaches the formation of supports for supporting the object.  
Applicant’s remaining arguments are deemed moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735